Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Imhoff on 5/25/2021.
The application has been amended as follows:
Claim 6 is cancelled.
Claim 1, 7 and 13 have been amended as follow:
1. (Currently Amended) A handling system for baked goods, comprising:
	a holding cabinet operable to create a controlled environment therein;
	a dispenser connected to the holding cabinet that receives a baked good from the holding cabinet and directs the baked good away from the holding cabinet; 
 	a treatment device disposed relative to the dispenser such that the treatment device receives the baked good from the dispenser to perform a treatment on the baked good; and
a plurality of trays, each tray comprising at least one chute configured to hold the baked good, and the chutes are independently or semi-independently movable within to selectively position at least one chute with the baked good 

7. (Currently Amended) The handling system of claim plurality of trays each further comprises at least one conveyor configured for the baked good to be loaded thereon each conveyor is the 

13. (Currently Amended) The baked good dispenser of claim 11, further comprising a holding cabinet operable to create a controlled environment conducive the baked good and wherein the baked good control device is configured to release the baked good from the holding cabinet.

In claim 5, Line 2, delete “ a bake good” and insert -- the baked good --
In claim 8, Line 1, delete “claim 6” and insert -- claim 1 --
In claim 8, Line 2, delete “bake goods” and insert -- the baked good --
In claim 11, Line 3, delete “released”
In claim 12, Line 2, delete “released”
In claim 14, Line 2, delete “at the holding cabinet”, and insert -- the holding cabinet and the bun separator -- 
In claim 16, Line 2, after “baked goods”, insert --, the plurality of baked goods comprising the baked good -- 
In claim 16, Line 3, delete “bake goods” and insert -- the baked good --
In claim 18, Line 5, after “KMS”, insert -- the baked good is identified and --

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-5, 7-9, 11-18 and 20 is indicated because the prior art of record does not show or fairly suggest “a plurality of trays, each tray comprising at least one chute configured to hold baked good, and the chutes are independently or semi-independently movable within the holding cabinet to selectively position at least one chute with the baked good relative to the dispenser” incorporated with all other limitations as claimed in claim 1; and “wherein the bun separator comprises a conveyor and a restriction, wherein the conveyor operates to move the baked good through the restriction” incorporated with all other limitations as claimed in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/25/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761